56614: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 56614


Short Caption:GUNDERSON VS. D.R. HORTONClassification:Civil Appeal - General - Other


Related Case(s):46639, 49683, 51478


Lower Court Case(s):Clark Co. - Eighth Judicial District - A495059Case Status:Remittitur Issued/Case Closed


Disqualifications:Cherry, ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice Cherry<br/>None for Justice Parraguirre


To SP/Judge:08/27/2010 / Haberfeld, StephenSP Status:Completed


Oral Argument:05/08/2013 at 11:30 AMOral Argument Location:Carson City


Submission Date:05/08/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentAmanual Asfaha
					In Proper Person
				


Appellant/Cross-RespondentBarbara WerraJames R. Christensen


Appellant/Cross-RespondentBernadette MenichelliJames R. Christensen


Appellant/Cross-RespondentCharina Couser
					In Proper Person
				


Appellant/Cross-RespondentClifford CouserJames R. Christensen


Appellant/Cross-RespondentDeanna Davis
					In Proper Person
				


Appellant/Cross-RespondentDennis Werra
					In Proper Person
				


Appellant/Cross-RespondentDesiree Santana
					In Proper Person
				


Appellant/Cross-RespondentEdit Molnar
					In Proper Person
				


Appellant/Cross-RespondentFrank Sutton
					In Proper Person
				


Appellant/Cross-RespondentGaganath M. Pyara
					In Proper Person
				


Appellant/Cross-RespondentGunther R. PaulJames R. Christensen


Appellant/Cross-RespondentHelen ScungioJames R. Christensen


Appellant/Cross-RespondentJesse Saunders
					In Proper Person
				


Appellant/Cross-RespondentJessica GrantJames R. Christensen


Appellant/Cross-RespondentJodi Martin
					In Proper Person
				


Appellant/Cross-RespondentJohn MenichelliJames R. Christensen


Appellant/Cross-RespondentJohn Nowakowski-Bacon
					In Proper Person
				


Appellant/Cross-RespondentJoshua Davis
					In Proper Person
				


Appellant/Cross-RespondentJuan LopezJames R. Christensen


Appellant/Cross-RespondentKaren Kellison
					In Proper Person
				


Appellant/Cross-RespondentKristi Rodriguez
					In Proper Person
				


Appellant/Cross-RespondentLinda WatersJames R. Christensen


Appellant/Cross-RespondentLynn Nowakowski-BaconJames R. Christensen


Appellant/Cross-RespondentMargaret DudleyJames R. Christensen


Appellant/Cross-RespondentMelanie Moore
					In Proper Person
				


Appellant/Cross-RespondentMessina Klein
					In Proper Person
				


Appellant/Cross-RespondentMichelle JohnsonJames R. Christensen


Appellant/Cross-RespondentMiguel Santana
					In Proper Person
				


Appellant/Cross-RespondentNancy JansenJames R. Christensen


Appellant/Cross-RespondentPatricia BarrettJames R. Christensen


Appellant/Cross-RespondentPatrick McGoughJames R. Christensen


Appellant/Cross-RespondentPhyllis GundersonJames R. Christensen


Appellant/Cross-RespondentRandy Ferren
					In Proper Person
				


Appellant/Cross-RespondentRichard T. Jones
					In Proper Person
				


Appellant/Cross-RespondentRobert GundersonJames R. Christensen


Appellant/Cross-RespondentRobert WeberJames R. Christensen


Appellant/Cross-RespondentRosario Layton
					In Proper Person
				


Appellant/Cross-RespondentSharon Epstein
					In Proper Person
				


Appellant/Cross-RespondentSharron Libby
					In Proper Person
				


Appellant/Cross-RespondentShonna MayfieldJames R. Christensen


Appellant/Cross-RespondentStephen Gregory
					In Proper Person
				


Appellant/Cross-RespondentSuzanne Allen
					In Proper Person
				


Appellant/Cross-RespondentTomi Duren
					In Proper Person
				


Appellant/Cross-RespondentVanessa Caster
					In Proper Person
				


Appellant/Cross-RespondentWanda BerkholtzJames R. Christensen


Appellant/Cross-RespondentWendy MurataJames R. Christensen


Respondent/Cross-AppellantD.R. Horton, Inc.Megan K. Dorsey
							(Koeller Nebeker Carlson & Haluck, LLP/Las Vegas)
						Micah S. Echols
							(Marquis Aurbach Coffing)
						Jack C. Juan
							(Marquis Aurbach Coffing)
						Jonathan P. Rolle
							(Wolfenzon Rolle/Las Vegas)
						Keith D. Williams
							(Marquis Aurbach Coffing)
						Bruno Wolfenzon
							(Wolfenzon Rolle/Las Vegas)
						



14-06400: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/16/2010OtherDisqualification of Justice Cherry. Sat in district court proceedings.


08/16/2010Filing Fee Filing Fee due.


08/16/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Appeal docketed in the Supreme Court this day. (via FTP)10-21093




08/16/2010Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid.  Due Date:  10 days10-21097




08/23/2010Notice/IncomingFiled Notice of Appearance. Submitted by Marquis and Aurbach.10-21490




08/24/2010Notice/IncomingFiled Notice of Appearance. Representing respondent:  Bruno Wolfenzon, Esq. and Jonathan P. Rolle, Esq. of the law firm of Wolfenzon Schulman & Rolle.10-21657




08/24/2010Filing FeeFiling Fee Paid. $250.00 from Quon Bruce Christensen Nancy Quon.  Check No. 11131.


08/24/2010Notice/OutgoingIssued Notice: Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.10-21708




08/24/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.)10-21713




08/24/2010Filing FeeFiling Fee due.  To be transmitted by district court clerk.


08/26/2010Filing FeeFiling Fee Paid. $250.00 from Wolfenzon, Schulman, & Ryan.  Check No. 17222. (Respondent/Cross-Appellant)


08/27/2010Settlement NoticeFiled Notice: Assignment to Settlement Program - Settlement Judge: Stephen E. Haberfeld10-22135




09/10/2010Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 10/22/10.10-23308




09/14/2010Docketing StatementFiled Docketing Statement Civil Appeals.  Submitted by James R. Christensen.10-23652




09/14/2010Docketing StatementFiled Docketing Statement Continuation to Docketing Statement:  Exhibit N - Part 7.10-23689




09/14/2010Docketing StatementFiled Docketing Statement Continuation to Docketing Statement:  Exhibit N - Part 13.10-23690




09/14/2010Docketing StatementFiled Docketing Statement Continuation to docketing Statement:  Exhibit P - Part 1.10-23696




09/14/2010Docketing StatementFiled Docketing Statement Continuation to Docketing Statement:  Exhibit P - Part 7.10-23698




09/14/2010Docketing StatementFiled Docketing Statement Continuation to Docketing Statement:  Exhibits Q - U, Part 1.10-23707




09/17/2010Docketing StatementFiled Respondent/Cross-Appellants' Docketing Statement Civil Appeals.10-24036




10/25/2010Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.10-27861




11/09/2010Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated For Appeal and Cross-Appeal. The parties were unable to agree to a settlement.  Appellant(s) and Respondent(s): 15 days transcript request; Appellant(s): 90 days opening brief and appendix.  Respondent(s): 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant(s): 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent(s): 14 days from that combined brief to file reply brief on cross-appeal.10-29289




11/22/2010Transcript RequestFiled Respondent/Cross-Appellant's Request for Transcript of Proceedings.  Transcripts requested:  06/29/09.  To Court Reporter:  Beverly Signurik.10-30467




12/14/2010Notice/OutgoingIssued Notice to File Transcript Request. Due date: 10 days - Appellant/Cross-Respondent.10-32635




12/27/2010Transcript RequestFiled Certificate of No Transcript Request. (Appellant/Cross-Respondent).10-33699




01/13/2011Order/ProceduralFiled Order to Show Cause.  Appellants and cross-appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction.  Briefing is suspended.11-01255




02/14/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent/cross-appellant's response to order to show cause due:  February 22, 2011.11-04676




02/14/2011MotionFiled Appellants/Cross-Respondents Response to the Order to Show Cause of January 13, 2011; And, Request for an Extended Briefing Schedule.11-04685




02/15/2011MotionFiled Respondent/Cross-Appelant's Response to Order to Show Cause.11-04884




03/28/2011Order/ProceduralFiled Order Reinstating Briefing.  Court Reporter Signurik:  30 days to file certificate of acknowledgement.  Appellant:  Opening brief due 120 days.11-09266




06/03/2011Notice/IncomingFiled Notice Regarding Requested Transcripts.  Respondent/Cross-Appellant.11-16252




07/07/2011OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Parties


07/26/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents' opening brief and appendix due:  August 3, 2011.11-22468




07/28/2011MotionFiled Stipulation to Extend Time for Appellants/Cross-Respondents to File Their Opening Brief.11-22725




07/28/2011Notice/OutgoingIssued Notice Stipulation Approved.  Opening Brief due by August 25, 2011.11-22727




08/23/2011MotionFiled Appellant/Cross-Respondents Motion to Extend Time to File Their Opening Brief.11-25726




09/20/2011Order/ProceduralFiled Order Granting Motion for Extension of Time to File Opening Brief and Appendix. Appellants/Cross-Respondents: Opening Brief and Appendix due: September 26, 2011.11-28642




09/22/2011MotionFiled Appellant/Cross-Respondents' Motion To Extend Time To File Their Opening Brief.11-28979




10/07/2011Order/ProceduralFiled Order Denying Motion for Extension of Time. Appellants/Cross-Respondents: Opening Brief and Appendix due: 11 days.11-30690




10/19/2011MotionFiled Motion of Appellant Homeowners for Leave to File an Opening Brief in Excess of 30 pages.11-32259




10/19/2011BriefReceived Opening Brief - Appellant/Cross-Respondent (91 pages - via E-Flex).  (FILED PER ORDER 11/01/2011).


10/19/2011Notice/IncomingFiled Certificate of Compliance.11-32276




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 1, part 1.11-32282




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 1, part 2.11-32285




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 1, part 3.11-32293




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 2, part 1.11-32316




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 2, part 2.11-32318




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 2, part 3.11-32320




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 3.11-32325




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 4.11-32339




10/19/2011AppendixFiled Appendix to Opening Brief - Volume 5.11-32340




10/20/2011AppendixFiled Appendix to Opening Brief - Volumes 6 through 78 (via ftp).11-32401




11/01/2011Order/ProceduralFiled Order Granting Motion.  We direct the clerk of this court to file the opening brief received on October 19, 2011.11-33598




11/01/2011BriefFiled Appellants/Cross-Respondents Opening Brief.11-33602




11/10/2011MotionFiled Stipulation to Extend Date for Respondent/Cross-Appellant to File their Answering Brief and Opening Brief on Cross-Appeal.11-34809




11/10/2011Notice/OutgoingIssued Notice Stipulation Approved.  Respondent/Cross-Appellant's Answering Brief and Opening Brief on Cross-Appeal due January 3, 2012.11-34812




11/14/2011Notice/IncomingFiled Notice of Change of Firm Name (Wolfenzon, Schulman & Rolle will now be known as Wolfenzon Rolle).11-35062




12/01/2011MotionFiled Respondent/Cross-Appellant's Motion to Extend Time to File its Answering Brief/Opening Brief on Cross Appeal; And Request to be Allowed to File Extended Briefs.11-36879




01/17/2012Order/ProceduralFiled Order Granting Motion for Extension of Time and for Leave to File Brief with Excess Pages. Respondent/cross-appellant shall have until March 5, 2012, to file and serve the combined brief of no more than 91 pages.12-01614




03/05/2012BriefFiled Answering Brief Respondent-Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal12-06942




03/05/2012AppendixFiled Respondent/Cross-Appellant's Appendix Volume 1.12-06945




03/05/2012AppendixFiled Respondent/Cross-Appellant's Appendix Volume 1, Part 4.12-06950




03/05/2012AppendixFiled Respondent/Cross-Appellant's Appendix Volume 2.12-06951




03/27/2012MotionFiled Motion to Extend Time to File Appellants/Cross-Respondent Answering and Reply Brief (First Request).12-09665




03/29/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellants/Cross-respondents: Reply brief and Answering brief due: July 16, 2012.12-09903




07/13/2012MotionFiled Appellants/Cross-Respndents' Motion to File Extended Reply/Answering Brief.12-22200




07/13/2012BriefReceived Appellants/Cross-Respondents Reply/Answering brief (via E-Flex). (FILED PER ORDER 8/3/12)


07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 1).12-22203




07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 2).12-22204




07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 3).12-22205




07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 4).12-22206




07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 5).12-22207




07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 6).12-22208




07/13/2012AppendixFiled Appendix to Reply/Answering Brief Vol 79 (part 7).12-22209




08/03/2012Order/ProceduralFiled Order Granting Motion for Excess Pages. We grant the motion and direct the clerk of this court to file the combined brief provisionally received on July 13, 2012.12-24526




08/03/2012BriefFiled Appellants/Cross-Respondents reply/answering brief.12-24527




08/08/2012MotionFiled Motion to Extend Time to File D.R. Horton's Reply Brief on Cross-Appeal.12-24936




08/23/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent/cross-appellant's reply brief on cross-appeal due: September 17, 2012.12-26712




09/17/2012BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal.12-29402




09/17/2012Case Status UpdateBriefing Completed/To Screening.


12/10/2012AppendixFiled Appendix Petitioner's Appendix Volume 43 (part 1).12-38809




12/10/2012AppendixFiled Appendix Petitioner's Appendix Volume 43 (part 2).12-38810




01/18/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-02033




02/05/2013Notice/IncomingFiled Supplement to Notice of Appearance. (James Christensen for certain appellants/cross-respondents)13-03741




03/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Wednesday, May 8, 2013, @ 11:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.13-06937




04/22/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-11747




04/25/2013BriefFiled Notice of Supplemental Authorities of Respondent/Cross-Appellant D.R. Horton, Inc.13-12231




04/30/2013BriefFiled Petitioners' Response to Supplemental Authorities Filed by Respondent/Cross-Appellant D.R. Horton.13-12552




05/02/2013MotionFiled Motion for Determination of Representation of Homeowners by Attorney James R. Christensen.13-12825




05/03/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on May 8, 2013, at 11:30 a.m. Court requests that Christensen address certain issues.13-13047




05/08/2013Notice/IncomingFiled Supplement to Notice of Appearance (James Christensen, P.C., appearing on behalf of Appellants/Respondents: Patricia Barrett, Wanda Berkholtz, Clifford Couser, Margaret Dudley, Jessica L. Grant, Robert Gunderson, Phyllis Gunderson, Nancy Jansen, Michelle Ingram Johnson, Juan Lopez, Shonna Mayfield, Patrick McGough, John Menichelli, Bernadette Menichelli, Lynn Nowakowski, Wendy Murata, Gunther R. Paul, Helen Scungio, Linda Waters, Robert Weber and Barbara Werra).13-13525




05/08/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/10/2013BriefFiled Respondent/Cross-Appellant's Supplemental Brief Requested at Oral Argument.13-13867




05/10/2013Notice/IncomingFiled Certificate of Compliance for Respondent/Cross-Appellant's Supplemental Brief Requested at Oral Argument.13-13868




05/16/2013BriefFiled Response to Supplemental Brief (requested at oral argument) Filed by Respondent/Cross-Appellant D.R. Horton.13-14574




06/11/2013Order/ProceduralFiled Order Directing Supplemental Briefing. Appellant has 15 days from this order's date to file and serve its supplemental brief addressing these and any other related issues. Respondents have 15 days to file and serve a response. The page/type volume limitations applicable to reply briefs under NRAP 32(a)(7)(A) (15 pages, 7000 words or 650 lines of text) apply.13-17078




06/14/2013MotionFiled Motion for Clarification of Court's June 11, 2013 Order.13-17674




06/14/2013Order/ProceduralFiled Order Granting Motion for Clarification. Respondent/cross-appellant, D.R. Horton, Inc., has filed a motion seeking clarification of this court's June 11, 2013, order directing supplemental briefing and setting deadlines for the parties to file their supplemental briefs.  Having considered the motion, we grant it and clarify that appellants/cross-respondents have until June 26, 2013 (the deadline set forth in the June 11 order), to file and serve their supplemental brief.  D.R. Horton shall then have 15 days from service of appellants/cross-respondents' supplemental brief to file a supplemental answering brief.13-17701




06/26/2013BriefFiled Appellants'/Cross Defendants' Supplemental Brief.13-18774




07/12/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent/cross-appellant shall have until July 18, 2013, to file and serve the supplemental answering brief.13-20383




07/19/2013BriefFiled Respondent/Cross-Appellant's Supplemental Brief Requested by Court's June 11, 2013 Order.13-21250




02/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court EN BANC. fn1-[The Honorable Michael A. Cherry, Justice, and the Honorable Ron D. Parraguirre, Justice, voluntarily recused themselves from participation in this matter.]  Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Saitta. 130 Nev. Adv. Opn. No. 9.14-06400




03/17/2014Post-Judgment PetitionFiled Petition for Rehearing.  (Appellants/Cross-Respondents (Barrett and others) represented by James Christensen).14-08614




03/17/2014Filing FeeFiling fee paid. E-Payment $150.00 from James R. Christensen


03/25/2014Notice/IncomingFiled Notice Notice of Withdrawal of Attorney, Micah S. Echols of Marquis Aurbach Coffing, attorney for the Respondent.14-09293




03/25/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent/Cross-Appellant's Answer due:  15 days.14-09433




04/07/2014Order/ProceduralFiled Order Granting Motion to Withdraw as Counsel.  The clerk of this court shall remove Marquis Aurbach Coffing and Mr. Juan and Mr. Echols as counsel of record for D.R. Horton.  D.R. Horton continues to be represented by Wolfenzon Rolle and attorney Jonathan P. Rolle.14-10861




04/08/2014Post-Judgment PetitionFiled Respondent/Cross-Appellant's Answer to Petition for Rehearing.14-11195




04/14/2014MotionFiled Motion for Leave to File Reply in Support of Petition for Rehearing.14-11981




04/14/2014Post-Judgment PetitionReceived Reply to Answer to Petition for Rehearing.  (FILED PER ORDER 4/18/14).


04/18/2014Order/ProceduralFiled Order Granting Motion for Leave to File Reply.  The clerk of this court shall file the reply received on April 14, 2014.14-12577




04/18/2014Post-Judgment PetitionFiled Reply in Support of Petition for Rehearing Pursuant to NRAP 40.  (Appellants/Cross-Respondents (Barrett and others) represented by James Christensen).14-12582




04/23/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-13013




04/23/2014Notice/IncomingFiled Notice of Withdrawal of Attorney. (Megan K. Dorsey, Esq. and the Law firm of Koeller, Nebeker, Carlson & Haluck, LLP.)14-13023




05/19/2014RemittiturIssued Remittitur.14-16175




05/19/2014Case Status UpdateRemittitur Issued/Case Closed.


05/29/2014RemittiturFiled Remittitur. Received by District Court Clerk on May 21, 2014.14-16175




09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)